Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed on October 29, 2020 have been received.
Claims 1-19 re pending in this application, claims 6-13 are withdrawn from further consideration and claims 1-5 and 14-19 were examined on the merits.

Answer to Arguments:
Withdrawn Objection(s) and Rejection(s):
The previous objection to Abstract is withdrawn due to the amendments filed on 10/29/2020. However, a new objection is issued due to the amendments filed on 10/29/2020 (see below for details).
The rejection of claim 19 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The provisional rejection of claims 1-5 and 13-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 14/770,452, is withdrawn due to the amendments to claims filed on 10/20/2020.

Applicant’s arguments with respect to the above-mentioned rejections are moot because the objection and rejections are withdrawn.

With respect to the rejection of claims 1-5 and 13-19 under 35 U.S.C. 103 as being unpatentable over Boquerand et al. (WO 2014/128071 A1), in light of evidentiary reference Horiba Scientific, applicant argues that (pages 8-9 of Remarks filed on 10/29/2020), Boquerand et al. do not teach a blended powder as required by amended claim 1. 


Objection(s):
The abstract of the disclosure is objected to because it is too long.
Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boquerand et al (WO 2014/128071 A1), in light of evidentiary reference Horiba Scientific (Horiba Scientific. 2015. Particle Size Distribution in Flavoring and Flavorants.).

Boquerand et al teach a blended powder (see for example, p. 5 lines 18-27, p. 6 lines 1-8, and p. 11 lines 1-4 Example 2 -continued).
Boquerand et al teaches formulations of flavors and fragrances encapsulated in plasmolysed microorganisms (abstract). The use of plasmolysed microorganisms to encapsulate flavors or fragrances for the controlled release of said flavors or fragrances is a technique that is known in the art (page 1, lines 8-12). Boquerand et al teaches a composition comprising a plasmolysed microorganism, a flavor or fragrance, and water wherein the ratio of microorganism to water ranges from 1.5:1 to 4:1 (page 1, 15-25). The flavor or fragrance in the plasmolysed microorganism composition can be present in an amount from 50-60% by weight (page 3, lines 12-14) and can be chosen from a long list of flavoring ingredients that modify the taste or smell of foods (page 8, lines 26-27). Boquerand et al teaches further mixing the 
In example 1, Boquerand et al teaches a yeast composition comprising 50 % lemon flavor, 33% plasmolysed yeast cells, and about 17% water (page 10, example 1, lines 18-28). In example 2, Boquerand et al teaches that 310 g maltodexrin, 35 g starch, and 5 g lubricant are further added to 150 g the yeast composition from example 1 (page 11, example 2, lines 1-4). The resulting mixture is comprised of 15% lemon flavor, 10% plasmolysed cells, 7% starch, and 5% water. Boquerand et al teaches an additional composition using mint flavor in example 3 (page 11, example 3). The yeast composition is comprised of 55% mint flavor, 30% plasmolysed yeast, and 15% water (page 11, lines 25-30). When the yeast composition of example 3 is combined with starch, maltodextrin, and lubricant, the resulting mixture is comprised of 13.5% plasmolysed cells, 6.75% water, 25% mint flavor, and 5.4% starch. All of the recited components of the instant composition are present in the prior art’s example compositions. Furthermore, the prior art’s use of starch in the example compositions corresponds to the component “desiccant” that is required in the instant composition. On page 4 on the instant specification, starch is listed as a preferred desiccant (lines 9-10). One of skill in the art would recognize that the starch used in Boquerand et al’s composition would be considered a desiccant, according to applicant’s definition. Boquerand et al does not teach a final composition comprising a plasmolysed microorganism, flavor or fragrance, desiccant, and water in amounts identical to those recited in claim 1.
Boquerand et al teaches that the purpose of the composition is to allow for the controlled release of flavor, a well-known technique in the art (page 1, lines 8-12). Boquerand et al further teaches compositions comprising plasmolysed yeast, flavoring, and water, in amounts that overlap or are similar to those instantly claimed, prior to adding starch (desiccant) to the composition (example 1, page 10, lines 18-28; example 3, page 11, lines 25-30). Upon adding starch, among other ingredients, the final amounts of plasmolysed yeast, flavoring, and water are decreased. It would be obvious to one of the art et al demonstrates that it is routine procedure to experiment with varying amounts of the ingredients in order to produce final compositions that have different flavor loads. This is evidenced in examples 2, 3, and 4 (pages 11-12), in which Boquerand et al experiments with varying ingredient amounts to produce a composition with a flavor load of 15% (example 2), 25% (example 3), and 22% (example 4). In each scenario, Boquerand et al concludes with a summary of the flavor load, the amount of flavor encapsulated in the plasmolysed cells, and the amount of flavor that did not achieve encapsulation (page 11, lines 19-21; page 12, lines 1-2; page 12, lines 12-13). Given that flavor encapsulation in plasmolysed cells offers the benefit of controlled and sustained flavor release, one of skill in the art would recognize that experimenting with the composition formulation, as done by Boquerand et al, would be beneficial for determining the best conditions for producing optimal encapsulation of flavor in the plasmolysed cells. Furthermore, given the prior art conditions demonstrated by Boquerand et al, one of skill in the art would have been motivated to undergo routine experimentation to arrive at the instantly claimed composition of claim 1 in an effort to produce a composition with optimal flavor encapsulation. From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.  Differences in concentrations typically will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentrations are critical. (see MPEP § 2144.05 (II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955))
The modified teachings of the composition taught by Boquerand et al comprising plasmolysed yeast, flavoring, starch (i.e. desiccant), and water corresponds to the instantly claimed invention of claim 1 and 13.
Regarding claims 2 and 14-16, Boquerand et al teaches compositions comprising plasmolysed microorganisms in the amounts of 33% (example 1) and 30% (example 3) prior to adding desiccant. In the et al through routine experimentation in order to arrive at the instantly claimed amount of plasmolysed microorganisms. As previously stated, the purpose of using plasmolysed microorganisms in a flavoring or fragrance composition is to encapsulate the flavor/fragrance in the plasmolysed cells to allow for controlled release of the flavor or fragrance. It would be obvious to augment the amount of plasmolysed microorganism used in the composition in order to produce a composition that allows for optimal encapsulation of flavoring, ultimately resulting in optimal release of said flavor.
Regarding claim 3, Boquerand et al teaches flavoring compositions wherein the plasmolysed microorganism is yeast (page 10, example 1; page 11, example 3; page 12, example 4). 
Regarding claims 4 and 17, Boquerand et al teaches that the particle size of the composition ranges from about .4 mm (400 µm) to 5 mm  page 7, lines 7-8). The particle size range of .5 mm (500 µm) to 1 mm is identified as a preferred embodiment such as 0.6 mm (600 µm) (page 7, lines 9-10). These particular embodiments fall within the claimed range of 100-600 µm of claim 4 and the claimed range of 300-600 µm of claim 17. 
Regarding claim 5, the instantly claimed particle size of 200 µm is close to the particle sizes of .4 mm (400 µm) to 5 mm taught by Boquerand et al. Given the general conditions taught by the prior art, one of skill in the art would have been motivated to optimize the particle size of the composition through routine experimentation to arrive at the instantly claimed particle size of claim 5. Additionally, Horiba Scientific teaches that particle size can affect the flavor and stability of food compositions; smaller particle sizes can lead to more stable emulsions resulting in a better quality encapsulated product after spray drying (section: “Flavoring Shelf Life and Stability”, paragraph 1) and can lead to stronger flavor effects (section: “Texture, Mouth Feel, and Flavor”, paragraph 2). One of skill in the art would be motivated to use a smaller particle size in the composition to improve flavor and stability of the composition. Moreover, MPEP 2144.05(II) states that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim 
Regarding claims 18 and 19, Boquerand et al teaches that the particle size of the composition ranges from about .4 mm (400 µm) to 5 mm (page 7, lines 7-8). The instantly claimed amount of 450 µm overlaps with this range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) See MPEP 2144.05.

Conclusion:
No claim(s) is allowed at this time.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083.  The examiner can normally be reached on IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/KADE ARIANI/Primary Examiner, Art Unit 1651